FILED
                                                              Nov 16 2020, 2:02 pm

                                                                  CLERK
                                                              Indiana Supreme Court
                                                                 Court of Appeals
                                                                   and Tax Court
                        IN THE

 Indiana Supreme Court
           Supreme Court Case No. 20S-JV-263

                         K.C.G.,
                         Appellant,

                            –v–

                   State of Indiana,
                          Appellee.


    Argued: June 11, 2020 | Decided: November 16, 2020

           Appeal from the Marion Superior Court
         Nos. 49D09-1811-JD-1368, 49D09-1901-JD-88
          The Honorable Marilyn A. Moores, Judge
         The Honorable Geoffrey Gaither, Magistrate

  On Petition to Transfer from the Indiana Court of Appeals
                    Case No. 19A-JV-978



                Opinion by Justice Slaughter
Chief Justice Rush and Justices David, Massa, and Goff concur.
Slaughter, Justice.

    Under Indiana law, only juvenile courts have power to adjudicate a
child a delinquent. The delinquency alleged here is that respondent,
K.C.G., age 16, committed the offense of dangerous possession of a
firearm. We hold that the juvenile court lacked subject-matter jurisdiction.
Juvenile courts have “exclusive original jurisdiction” to hear proceedings
in which the State alleges that a child committed “an act that would be an
offense”—a crime—"if committed by an adult.” Yet under the governing
statute, an adult can never commit this offense. The statute defines the
offense solely in terms of a “child” with an unauthorized firearm. Having
previously granted transfer, we vacate K.C.G.’s delinquency adjudication
and the modification of his probation based on that adjudication. And we
remand with instructions to dismiss the State’s petition.

                                             I

  In November 2018, K.C.G. stole a car, crashed it, and fled the scene.
After police caught him, they searched his person and found marijuana.
The State alleged that K.C.G. committed four delinquent acts, and the
parties agreed that K.C.G. would admit to two delinquent acts in
exchange for the State dismissing the other two. The juvenile court
accepted the agreement, placed K.C.G. on probation, and, relevant here,
ordered him to attend a day-reporting program, which offers a structured
setting for rehabilitating juvenile offenders.

   The rehabilitation did not last long. A week into his program, K.C.G.
told others at his day-reporting site that he had a gun and a bomb and
threatened to use one of them. His probation officer, along with police,
went to his home and searched his bedroom. During the search, police
found a rifle and arrested K.C.G. The State later filed a delinquency
petition alleging he had violated the dangerous-possession-of-a-firearm
statute, Ind. Code § 35-47-10-5. After a hearing, the juvenile court
adjudicated him a delinquent on this latest charge and modified his
probation. The court again placed K.C.G. on probation, this time with a
suspended commitment to the department of correction.




Indiana Supreme Court | Case No. 20S-JV-263 | November 16, 2020     Page 2 of 7
   K.C.G. appealed and argued two points: first, the plain terms of the
dangerous-possession statute showed it could not be a delinquent act;
second, the State did not present sufficient evidence of the offense. The
court of appeals affirmed the juvenile court. K.C.G. v. State, 137 N.E.3d
1044, 1050 (Ind. Ct. App. 2019), trans. granted, 145 N.E.3d 116 (Ind. 2020).
It held that the legislature intended the dangerous-possession statute to be
the basis of a delinquency adjudication and that the evidence was
sufficient to sustain his adjudication. K.C.G., 137 N.E.3d at 1048–50. K.C.G.
then sought transfer, which we granted.


                                             II

   Juvenile courts, as creatures of statute, can adjudicate only those
disputes our legislature has authorized. D.P. v. State, 151 N.E.3d 1210,
1213 (Ind. 2020). When the legislature sets out “statutory jurisdictional
prerequisites”, and those are not met, “the juvenile court has no power to
hear and decide the matter.” Id. Relevant here, juvenile courts have
“exclusive original jurisdiction” over proceedings in which a “child”—a
person less than 18 years of age—is “alleged to be a delinquent child
under IC 31-37.” See I.C. §§ 31-9-1-1, 31-9-2-13(d)(1), 31-30-1-1(1). A
“delinquent child” is one who commits a “delinquent act” under Chapter
31-37-1, id. § 31-37-1-1, defined as an act “that would be an offense if
committed by an adult”. Id. § 31-37-1-2. Thus, for the State to invoke the
juvenile court’s jurisdiction, it must allege the respondent is a child who
committed an act that would be a crime if an adult did it. See D.P., 151
N.E.3d at 1213.

   Here, the State filed its petition under Section 31-30-1-1 and incanted
Section 31-37-1-2. The petition purports to allege that K.C.G. was a
“delinquent child”, and that his conduct “would [have been] an offense if
committed by an adult”, id. § 31-37-1-2. The alleged conduct, according to
the State, was misdemeanor “dangerous possession of a firearm”. Yet the
dangerous-possession statute defines the offense in terms of a “child” who
“knowingly, intentionally, or recklessly possesses a firearm for any
purpose other than a purpose described in [IC 35-47-10-1].” I.C. § 35-47-
10-5(a). This provision is clear and applies only to children; adults cannot


Indiana Supreme Court | Case No. 20S-JV-263 | November 16, 2020     Page 3 of 7
commit dangerous possession of a firearm. Thus, K.C.G.’s alleged
possession of a firearm could never be an offense committed by an adult,
and the State’s nominal allegation that K.C.G. is a “delinquent child”
because he committed a “delinquent act” failed as a matter of law,
meaning the juvenile court lacked jurisdiction.

   Perhaps anticipating our “means-what-it-says” interpretive approach,
the State points to the second sentence in Subsection 35-47-10-5(a), which
provides for an enhancement to a Level 5 felony for a juvenile adjudged
delinquent for the dangerous-possession offense: “However, the offense is
a Level 5 felony if the child … has been adjudicated a delinquent for an act
that would be an offense under this section if committed by an adult.” Id.
According to the State, this provision shows the legislature intended that
juveniles can be adjudicated delinquent for violating this statute.

    The State’s position is not without force, and it has the virtue of
reflecting prevailing law as announced by our court of appeals. See, e.g.,
C.C. v. State, 907 N.E.2d 556, 558 (Ind. Ct. App. 2009); J.S. v. State, 114
N.E.3d 518, 519 (Ind. Ct. App. 2018) (affirming delinquency adjudication
for dangerous possession of a firearm); J.G. v. State, 93 N.E.3d 1112, 1125
(Ind. Ct. App. 2018) (same). But we decline to embrace that approach.
Rather than crediting the asserted intent behind the criminal statute,
I.C. § 35-47-10-5, we give dispositive weight to the plain language of the
jurisdictional statute, id. § 31-30-1-1. As shown above, the jurisdictional
statute establishes that the State must allege the child committed an “act
that would be an offense if committed by an adult”. Id. § 31-37-1-2. Even if
the State were correct about legislative intent, we decline to ignore the
clear jurisdictional mandate of Section 31-30-1-1 based on an inference
from an entirely separate statute.

    Our position finds further support from the fact that we have long
interpreted criminal statutes strictly against the State, Suggs v. State, 51
N.E.3d 1190, 1194 (Ind. 2016), and it is undisputed that the statute at issue
here defines a crime with possible penal consequences. True, Section 5(a)’s
second sentence shows the legislature likely intended to subject children
who possess unauthorized firearms to delinquency adjudications. But the
section’s first sentence defines the offense solely in terms of a “child”, and
thus the offense could never be “committed by an adult”. I.C. § 31-37-1-2.



Indiana Supreme Court | Case No. 20S-JV-263 | November 16, 2020      Page 4 of 7
When the legislature is imprecise, the State does not get the benefit of the
doubt.

    Alternatively, the State argues that the juvenile court derived its
jurisdiction from another provision—namely, Subsection 31-30-1-1(14).
The State says that dangerous possession of a firearm is a “proceeding”
under Subsection 31-30-1-1(14), which gives juvenile courts exclusive
original jurisdiction to hear “[o]ther proceedings specified by law.”
Support for this view comes from C.C., 907 N.E.2d 556, in which the court
of appeals said that the dangerous-possession statute “fits within this
[catch-all] category”. Id. at 558.

    We reject this interpretation for two reasons. First, a statute merely
defining a criminal offense is not a “proceeding”. Second, a proceeding
cannot simultaneously be a “proceeding in which a child . . . is alleged to
be a delinquent child” and some “other proceeding specified by law.”
Compare I.C. § 31-30-1-1(1), with -1(14) (cleaned up). Section 31-30-1-1
lists fourteen types of “proceedings” where a juvenile court has original
jurisdiction. By using the modifier “other” to describe “proceedings”
under Subsection 1(14), the statute distinguishes those proceedings from
proceedings under the first thirteen subsections, including Subsection 1(1).
This construction of our statute is neither novel nor at odds with accepted
interpretative canons. See A. Scalia & B. Garner, Reading Law: The
Interpretation of Legal Texts 69–77, 167–79 (2012) (discussing the
ordinary-meaning, whole-text, and surplusage canons, as well as the
presumption of consistent usage). If we were to accept the State’s
proposed interpretation of 1(14), we would have to ignore the plain
meaning of “other” and resort to interpretive gymnastics to say why the
legislature wrote two subsections conferring jurisdiction over proceedings
in which a child is alleged to be delinquent. In other words, if the State
were correct, then 1(14) would swallow 1(1) and render it superfluous.
Because of these problems, we reject C.C.’s characterization of the
dangerous-possession statute as some “other proceeding specified by
law.” I.C. § 31-30-1-1(14) (cleaned up).

   Finally, we address the absurdity doctrine—a narrow, limited
exception to our interpretive canon that a statute’s plain meaning controls.
For the absurdity doctrine to apply, we require two showings. First, “the



Indiana Supreme Court | Case No. 20S-JV-263 | November 16, 2020      Page 5 of 7
text must impose an outcome no reasonable person could intend”, R.R. v.
State, 106 N.E.3d 1037, 1042 (Ind. 2018); and, second, a court must be able
to fix the resulting absurdity by “changing or supplying a particular word
or phrase whose inclusion or omission was obviously a technical or
ministerial error”. Scalia & Garner, supra, at 238; see R.R., 106 N.E.3d at
1042.

    We hold that the doctrine fails on the second prong. We could not “fix”
the alleged absurdity here merely by changing or supplying a word or
phrase. Any judicial fix would require that we expand the dangerous-
possession statute’s potential class of offenders to include adults with
unauthorized firearms. Yet this proposed revision would implicate not
only separation of powers by rewriting the legislature’s narrow enactment
but also perhaps the Second Amendment by treating even protected
firearms as potentially off limits to adults, see McDonald v. Chicago, 561
U.S. 742 (2010); District of Columbia v. Heller, 554 U.S. 570 (2008). Moreover,
applying the doctrine here would be qualitatively different from our other
applications of it. See, e.g., Estabrook v. Mazak Corp., 140 N.E.3d 830, 835–36
(Ind. 2020) (upholding unchallenged, nearly forty-year-old precedent
interpreting “or” as “and”). Thus, we reject the absurdity doctrine on this
record and interpret the dangerous-possession statute not to apply to
adults.

                                     *       *       *

    For these reasons, we hold that the juvenile court lacked subject-matter
jurisdiction. The State’s petition did not (because, as a matter of law, it
could not) allege a jurisdictional prerequisite—that K.C.G.’s conduct was
“an act that would be an offense if committed by an adult”. We vacate the
juvenile court’s adjudication of K.C.G. as a delinquent child for
dangerously possessing a firearm, as well as its modification of his
probation based on that holding. We remand with instructions to dismiss
the State’s petition.


Rush, C.J., and David, Massa, and Goff, JJ., concur.




Indiana Supreme Court | Case No. 20S-JV-263 | November 16, 2020       Page 6 of 7
ATTORNEYS FOR APPELLANT
Joel M. Schumm
Indianapolis, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Ellen H. Meilaender
Office of the Indiana Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-JV-263 | November 16, 2020   Page 7 of 7